Earl Warren: Mr. Chadwell, you may proceed with your argument.
John T. Chadwell: Mr. Chief Justice, may it please the Court. The Court of Appeals of the Seventh Circuit issued its writ of mandamus in this case, may it please the Court. The cause in the opinion of the Court of Appeals, the record facts show a clear abuse of discretion on the part of the District Court in denying our motion to transfer this complex antitrust case from Danville where the Government chose to bring the case to St. Paul. From Danville, where the defendant has no office, plant, facility or employee, to Minnesota, where it has its main office, all employees, officers or directors who know anything about this, the issues in this case, where the Government has not alleged or stated in a single affidavit, contrary to what Mr. Friedman inadvertently stated, that a single witness, a single witness resides within the District -- Eastern District of Illinois. The Court of Appeals made its decision upon three -- that the Court had -- had clearly abused its discretion on the basis of three primary considerations. The first of which, as I understood Mr. Freedman today, he admits to have been improper. The first was that it was unlikely that the Government could secure a fair trial in Minnesota and admitted that that was an improper factor. That was one reason that the Court of Appeals thought that the District Court has abused its discretion. The second reason was that the denial of transfer was ordered despite the public policy sometimes referred to or referred to in the Johnson case as the constitutional concern of the courts for try out of a criminal case in the home district of the defendant in the absence of strong reasons to the contrary. And the third reason why the Court of Appeals thought that this was a clear abuse of discretion was that there was every reason for a trial in the home district of the defendant, St. Paul, Minnesota or the District of Minnesota, add no substantial reason for a trial in the Eastern District of Illinois. Now, why the Government chose to present this matter to a grand jury in the Eastern District of Illinois in Danville some 130 miles or so South of Chicago, why they did it? We don't know. We know the explanation they gave, this we do know. They did it in spite of the fact that they had to come to St. Paul over a period of something like 17 years intermittently. This investigation started back in 1945. It was quite active for a number of years then there was a period when it wasn't and then it was resumed and there -- there, it went on for a long period of time. They spent weeks and months in the offices of the company at St. Paul. They knew all about the fact that St. Paul was the situs of this whole thing, yet they choose to proceed in Danville. I say I don't know why they did, they did. We don't have to show that they shouldn't have proceeded in Danville. All we have to show under Rule 21 (b) is that we come within that rule after the indictment was return. And on that, if Your Honors please, I would like to make a brief statement about the provisions and purposes of Rule 21 (b). Rule 21 (b) differs from Section 1404 (a) which this Court has -- had before it in the preceding case. In that it, of course, that is Rule 21 (b), is a rule of this Court under the criminal rules of Rules of Criminal Procedure. This Section 1404 (a), of course, is a statute. It has also one additional significant, a difference in phraseology, I would submit and that is that Rule 1404 (a) is permissive. It says the Court may transfer, may transfer where the -- where the circumstances come within the provisions of the rule. In rule -- in this statute, in Rule 21 (b), the provision is that the Court shall transfer where it appears that in the interest of justice, a transfer should be made to another district in which a venue lies. Now, there is no doubt that the Court is vested with discretion of course in passing upon a motion of this kind and is entitled to way, what is said by the moving party in this case, Minnesota Mining, as against what it said by the Government, by a way of bill of particulars, allegations of the indictment or affidavits. But, if the trial court, passing on this motion, is unable to make a finding as to a single substantial reason why the case should not be transferred, then it is clearly a case of abuse of discretion and one which the Court of Appeals properly should've issued as it did, their writ of mandamus. Now on that point, I would like to state that the basic purpose of this rule, which has been recognized in a number of lower court decisions, this being the first time the case involving the rule directly has been before Your Honors, the basic purpose of this rule has been to reach this precise sort of a case. As a matter of fact, Judge Holtzoff, who was Secretary of the Advisory Committee, and Judge Medallia, who was a member of the Advisory Committee, each have made statements, which are referred to in our brief on the different seminars and so on shortly after the rules were adopted in which they stated that one of the principle reasons that the Advisory Committee recommended Rule 21 (b) to the Supreme Court was because of the practice followed. In the past, in the Antitrust Division of the United States Department of Justice in bringing criminal antitrust cases away from the home district of the defendant. That's exactly what these two judges, who were members of the committee, said and that is what the lower courts have recognized to have been a basic purpose of this rule when the Supreme Court adopted it. Now, the fact of the matter is, if Your Honor please -- Your Honors please, we do not argue that the defendant has an absolute right. We do not argue that the defendant has an absolute right to transfer to its home district. We do argue that that right of trial in the home district is recognized in Rule 21 (b) was a reason why it was adopted and that in the absence of reasons to the contrary, substantial reasons to the contrary, transfers should take place, should be ordered. And I -- I call to the Court's attention this fact that until Judge Platt denied transfer in this criminal case, not a single District Court and not a single Court of Appeals had refused to transfer a criminal antitrust case to the home district of the defendant or to a branch office of the defendant if the facts took place there rather than in the home district on motion of the defendant. The latter sort of a situation, the home -- the -- the branch office residence or situs of the defendant -- of a defendant is the General Motors case, which we cite in our brief. And I might say to Your Honors that we collect the cases on page 39 to 40 in our brief. Those cases bear out what I'm just saying to the Court. Now in the General Motors case, we had a situation that would've been similar to what we would've had here if at -- if at Danville, there'd been a branch office of Minnesota Mining, let us say and if the activities of the defendant related to that branch office. In General Motors, the locomotive case, electromotive case was brought against -- was brought against them in -- in New York, indictment was there. A move to transfer to Chicago and not Detroit because in Chicago, the locomotive division had its headquarters, the books and records were there, the witnesses were there and that in the interest of justice, it was contended and held by the District Court, should be the place of trial. That was where it was removed to. Now here, if Danville had been an area where there was a -- an important branch office or a branch office of this company or the activities had substantially taking place there, a great many of the witnesses were there, then of course, Danville would've been a proper situs for the trial of this case. But as I said, there's not a thing that connects this company with --with Danville except, except that the defendant -- that the Government claims that in Danville, they can prove venue. And venue they set forth in here as the most minimal amount and as Your Honors know, it is not required to show very much in order to prove venue. Well, assuming that they can prove venue, that is when Rule 21 comes into play. It's admitted for the purposes of this motion that venue was properly laid in Danville, that gives them no right to keep it there, that would be exercising the right to an absolute choice of forum which is the right that the Government had prior to the adoption of Rule 21 (b). If an indictment came down in a certain district and if venue lay there, there's nothing that could be done about it. Now, the Court has recognized the injustices stated by Judge Medallia, a member of the Advisory Committee, that existed prior to the adoption of Rule 21 (b) and has said that under these circumstances where it is in the interest of justice, a criminal case shall be transferred, shall be transferred to another district where venue lies. And I -- I urge to the Court that the facts here support the Court of Appeals completely and that there's no substantial reason why the case should've been kept in Danville. And with the Court's permission, I should like to review therefore the factual considerations, which caused me, if Your Honors please, to make that statement. The first is this. I've already said it. The home office, research laboratories, number of these manufacturing plants, all its records are in St. Paul. No office, plant, branch or employee in the Eastern District of Illinois. All officers in the company live in St. Paul or near St. Paul, none in the Eastern District of Illinois. The defendant's uncontradicted affidavits show that all officers and employees of the company, called before the grand jury during the extensive period of this investigation, came from St. Paul except one man who had retired and had previously lived in St. Paul and was then living in California. Everyone that the -- the fact is that the defendant has shown by affidavit that other witnesses known to the defendant, they were able to determine from appearances before the grand jury and the like, 24 of the employees of alleged co-conspirators come from the East Coast to which East Coast or Chicago not a one from Danville or in St. Paul. They come from the East Coast, Chicago or St. Paul, none from the Danville area. The -- the District Court did say that obviously, if Your Honors will read his opinion, that obviously, St. Paul would be more convenient for the defense witnesses than Danville and made that finding which of course was obvious. But he said as to the Government witnesses, and I quote, “The question of convenience is not so easily determined.” Now, he hadn't make a single finding, as indeed he could not, that it would be more convenient for the Government witnesses. He merely said it's not easy to determine it. And the reason it wasn't easy to determine it was because that the Government refused to give him any information from which he could make the determination except the general affidavit that they had a substantial number of witnesses who were within the 300-mile radius of the East District of Illinois, didn't say within the East District of Illinois, within 300 miles and they would be inconvenience by going to St. Paul rather than Danville where the 300 -- that's the conclusion of the find. In fact, the matter is that 300 miles in Danville include Chicago, and our affidavit show that it is much easier to get from Chicago to St. Paul as it -- than from Chicago to Danville. The error time on jets to St. Paul is about the same as the airtime from Chicago to -- to Danville approximately an hour in each instance. And then the frequency of the flights are much greater in the instance in the case of Chicago to St. Paul than from Chicago to Danville. Now, I say that the Government has a right to refuse to give any information on the facts in -- in contesting one of these motions. But one of the consequences of their failure to do so, I respectively submit, is that they're going to lose the motion because if they're unwilling to give any facts even without naming witnesses their location, how can they expect the Court to make any finding? Court can't make any finding and indeed Judge Platt didn't on that point which found that it's not so easy to determine the convenience of the Government witnesses. Well, assuming that the convenience of the Government witnesses should override the convenience of the defense, and I say in a criminal case that should not be the case, there is no finding against us on that point whatsoever. And I say that even though -- there -- it would be convenient for a number of the Government witnesses to go St. -- to go to Danville rather than St. Paul, that fact should not weigh a penny weight unless it's an overwhelming showing in view of the very strong showing that we have made here as to the convenience of our witnesses. We have shown by uncontradicted affidavits that the cost to us for trying this case in -- in Danville above the cost of try -- for trying the case in Minnesota would be over $100,000. No dispute on that whatsoever and it is perfectly obvious. That's a minimum figure I might say that we gave in the -- in the affidavit. And another point that we make which the Court of Appeals referred to in the opinion that it's obvious, of course, to -- to the Justices of this Court, is that in defending a complex criminal case of this kind. And as a reason for the home district rule, it is of the utmost importance for trial counsel to have constant immediate access to -- to officials, employees and -- and records of the defendant company. Now, I submit to the Court that this is far more important in a criminal case than in a civil case. We have tried, of course, those of us involved in -- in a good deal of antitrust litigation, have tried a great many civil cases away from the home of the home office of the defendant. Where do you have pretrial discovery, you're able to get the records of the Government or the opponent, you're able to find out about the witnesses, you can take depositions. And when the trial starts, you're pretty well set and you know what employees or officers of the defendant company should be at the situs of the trial, you know that from your pre-trial discovery. There is no pretrial discovery in this criminal cases, is a strong reason for the applicability of Rule 21 (b) here. I submit to Your Honors, if we had to try this complex case in Danville, which our record -- which our affidavit show will take four or five or six months to try, it's a matter involving the three separate product lines of this company, very important product lines. They're claiming that we filed 44 patent suits or defendant 44 patent suits over a period of 25 years and our good faith in our patent activities is at issue. If we had to try this case in Danville, we would not have the slightest idea in advance of trial just who we ought to have down there and who we shouldn't. It could very well be. We don't know the names of these witnesses. We don't know what the Government's going to say. We're not permitted to have pretrial discovery. It could very well be.But we get into court, we start the trial of this case, they will call to the stand some witness that I had never heard of. And how do I find out why I go to the -- to the people in the Minnesota Mining who has had to do with that transaction to find out? And I -- and I find that they we're -- he's up in St. Paul, we didn't know we're going to need him down here in Danville, so we didn't bring him down. Now, what about the record? Well, they're up in St. Paul. Now, that's undenied. There's no question what I'm stating to the Court from beginning to end here is undenied in the record in this case. Is it -- is it in the interest of justice under Rule 21 (b)? Is it within the discretion of a trial court? Were these facts are admitted, conceded, undenied? That the trial court should say, “Oh, well, maybe you can't defend this case as well in Danville", but the Government says, as the trial court said here, that they've got some records in St. Paul and they'd have to send him up to Minneapolis. Well, I'll tell you what records they've got in St. Paul. They've got some records that they subpoenaed from various people in this case.
Earl Warren: (Voice Overlap) Danville, right?
John T. Chadwell: I said Dan -- I'm sorry. In -- in Danville, they have some records that they subpoenaed from various witnesses who appeared before the grand jury and according to the size and weight of the boxes that they describe, it had cost $50 for them to send these records from -- from Danville up to St. Paul. The -- the Court, the District Court took note, took note of our contention, which I am making to Your Honors here, that we need a constant access to the record in the people in Minnesota Mining to defend this complex criminal case where we had no discovery prior to trial. He -- he recognized that but he said in view of the size of the defendant that should not make too much difference. Well, as the Court of Appeals said in -- in dealing with that subject, if Your Honors please, it does make a difference. And I would like to read to the Court from the opinion of the Court of Appeals on the facts, the facts of this case aside from the concededly improper factor, namely, the fair trial in Minnesota issue, concededly an improper. Aside from that, the Court found that there was no substantial reason to hold this case in Danville and here is what the Court said and I am reading from -- from page 248 of the record, if Your Honors please. The Court of Appeals said, “In the case at bar, in addition to the demonstration, by proof or admission of the essential elements of convenience, expense and early trial constituting the interest of justice in the civil case, this criminal case is impressed with the fundamental historical right of a defendant to be prosecuted in his own environment or district." Now, the -- the facts which are -- which are admitted or undenied is in Footnote 3 here and they are as follows. A trial in the Eastern District of Illinois would result on unjustifiable increased expenses to petitioner of at least $100,000, undenied, undenied in the record, great inconvenience of witnesses. I've stated the facts on that to the Court. Serious disruption of business, there be any question about that. We have the transfer records and witnesses and -- and executives and employees all -- from Danville to St. Paul for this protracted trial. Interferes of contact between petitioners, executives, and as trial attorneys in connection with protract and antitrust prosecution trial, that's the point which I've just argued to the Court. There is no dispute on a single one of these factors that the Court of Appeals found from this record then he -- then they go on. Petitioner has no office, plant or other facility in the Eastern District of Illinois. Well, that of course is undenied. There's no serious congestion of the docket of the District Court of Minnesota. And while a division of the case is pending in the Eastern District of Illinois between the two judges of that district, would've reveal a considerable case load for both of them. The fact is the dockets are current in both districts and -- but judge -- Judge Platt did say that he thought the trial in St. Paul would take a year -- the case would take year longer to come to trial in St. Paul than in Danville. And I submit to the Court that a year for the preparation of a trial of this magnitude is -- is not, in any way, unreasonable. And when the dockets are current, as the Court of Appeals found them to be, it makes no difference. Now, those are the facts upon which the Court of Appeals held that the trial court had abused his discretion aside from the concededly improper factor, had abused his discretion in -- in or denying the transfer of this case. Now, the Government's real point, the Government's real point here is, well, he -- maybe the trial court made a -- was guilty of abuse of discretion, maybe was. But and -- and perhaps, perhaps mandamus is a proper remedy under these circumstances. But they should -- the trial court should have just reversed and sent it back for reconsideration and should not have directed transfer, and I would like to deal with that in the time remaining to me. If Your Honors please, the Government has submitted in -- and as indeed it must, as indeed it must as follows. I'm reading from page 34 of their brief. It would be proper, I'm reversing it for the Court of Appeals to direct transfer if it, “Should be clear that without considering the improper factor,” reading from Page 34, "the District Court would've had no alternative but to transfer". They've said there. That --- that is correct. That's our position. That they say that unless it should be clear that without considering the improper factor, the District Court would've had no alternative but to transfer the direction of transfer should not have been, it should not have been incorporated in the writ. I say to Your Honors that on this record, the Court had no alternative but to transfer if he was going to be, as if he must be in exercising his discretion, if he was going to be governed by the record in this case rather than -- than something else. For the reasons that I've stated, suppose this goes back, suppose this goes back to the District Court as the Government would have, Your Honors, direct to reconsider this matter in the light of the opinion and the present concession of the Government that he had no business going into this fair trial matter. Suppose it did, what could he say as to a reason for holding it in Danville that he has already said? Now, I have a great respect for Judge Platt before whom I've tried a number of cases. But it would be only human, be only human having -- having denied transfer and considered this record as he did for him to say the second time, “Oh, well, sure I consider this fair trial in Minnesota business. But that isn't a real thing. I am going to keep this case anyway." And I say he couldn't keep it in anyway for any reason that's a substantial reason and no matter what he said, he couldn't controvert the facts that I read to the Court from the opinion of the United States Court of Appeals because there aren't any facts in this record contrary to that. I submit therefore, may it please the Court, that the decision of the Court of Appeals is correct and should be affirmed. Thank you.
Daniel M. Friedman: Mr. Chief --
Earl Warren: Mr. Friedman. Go ahead.
Daniel M. Friedman: I just like to say briefly in few seconds I have left that it may well be that if any members of this Court were sitting from the District Court in this case, Mr. Chadwell's argument would've been persuasive to them. But we think that contrary to what Mr. Chadwell has said here that there were factors which the District Court reverted to, reverted to. And I might just mention here that one of the things District Court said in the end of his memorandum was he said some facts mentioned by counsel have not been noted in order to like not to lengthen this memorandum. And we think there's no doubt in our mind that when the Court of Appeals in this case did what it did, it was basically substituting it's discretion from the District Court. And it think the clearest demonstration of that is the statement of the Court of Appeals in the next to the last paragraph of it's opinion in page 248 in -- after the stating the things with Mr. Chadwell stated says consequently. We are convinced that this multiple venue criminal prosecution should be tried in the District of Minnesota which is the home of petitioner. But the rule says, the rule says that it should be transferred only if the District Court is satisfied that it's in the interest of justice.
Earl Warren: Mr. Friedman, would you mind listing just precisely and without this argument this -- what Mr. Blanchford did? The things that the -- the judge relied upon to show this was at the interest of justice.
Daniel M. Friedman: Yes, Mr. Chief Justice, he stated -- I -- I can perhaps put it most effectively if I might read to the Court what Judge Platt himself stated in his response to the rule to show cause in which he said that he had given, this is at page 236 of the record, he said that he gave consideration to all the factors and found several which militated against transfer. The first fact he said that the trial of this case would be delayed at least a year if it were transferred and that --
Speaker: Mr. Friedman, may ask you -- ask you to read the rest of what the judge said --
Earl Warren: (Voice Overlap)
Speaker: -- when he made that statement. I mean in that -- in that (Voice Overlap)--
Daniel M. Friedman: It appeared to respondent that the trial of the case would be delayed at least a year by the transfer and the Government avowed a speedy trial was essential because some of the petitioners, competitors are in financial straights owing to petitioner's alleged conduct and to the fact that petitioner has refused to hold it's allegedly illegal activities. That's the first one. The --
Byron R. White: Where is it?
Daniel M. Friedman: This is at page 236, the paragraph numbered 6. The first one is that transfer of the case would delay at least for a year and that a speedy trial was important because the defendant has allegedly continuing this illegal activity.
Hugo L. Black: Did the Court state why it was delayed for a year?
Daniel M. Friedman: Well, he -- I assumed he did not stated in so many word but I assume the reason for he said in his previous opinion would delay and I take it that is because of the fact that he had a much smaller dockets than the average --
Hugo L. Black: Is that in the (Inaudible) if there is a smaller docket?
Daniel M. Friedman: Yes, Mr. Justice, that will be set forth.
Hugo L. Black: It's alright. That is all I want to know.
Daniel M. Friedman: Yes. The disagreement between us is as to whether they said there would not be any delay because they say that you average as between all the judges in the District of Minnesota and all the two judges in the Eastern District of Illinois. We say the proper standard for determining how soon you would have a trial before Judge Platt is what the state of Judge Platt's docket wasn't the state of Judge Platt's docket was much better than that of the average docket in the District of Minnesota. Now, the second point -- that was the first point, the second point Judge Platt made was that the Government witnesses maybe inconvenience if forced to travel to the northern city of St. Paul, Minnesota. That's two items. The third one, that the --
Earl Warren: (Voice Overlap) --
Hugo L. Black: Alright. You said there's no evidence of that?
Earl Warren: Yes.
Daniel M. Friedman: Well, there is. Just the affidavit of Mr. Jenkinson to which I've referred, which states at page 89 that although the Government would not reveal an advance of trial the names of its witnesses, it states that a substantial number of the Government's witnesses live within a 300-mile radius of Danville whereas only one or two of it's presently contemplated witnesses live within 300 miles of St. Paul, they are minor witnesses and that Danville is substantially closer and more convenient for the majority of the Government's key witnesses.
Hugo L. Black: No reference to the number?
Daniel M. Friedman: No, there is no reference to the number.
Earl Warren: How far is Chicago from St. Paul?
Daniel M. Friedman: About it think 350 miles, roughly.
John T. Chadwell: From 350 to 400, an hour by jet plane.
Daniel M. Friedman: Then he referred to the fact that the Government's documents are already in Danville in the custody of the Court. Fourth, and would have to be transferred to St. Paul. Then he stated the transfer would increase the Government's expenses because --
Earl Warren: Let me ask you, did he -- did he comment on the -- the records and documents of the company?
Daniel M. Friedman: Well, he had said, yes, in his earlier opinion, he had recognized that it would a burden on the company to have to transfer its records from St. Paul to Danville. He pointed out that a number of these records were already in the custody of counsel in Chicago but he recognized that there would be an additional burden. He is just at this point. At this point, he is explaining in response to the claim that the difficulties of obtaining the unfair trial where the principal basis for his decision, the other factors he relied on. The point then in the next one is a transfer to increase the Government's expenses because its witness fees would be greater. In other words, the Government has to pay witness fees, mileage witness fees and they would be greater as what its cost to transportation of the Government's staff and then finally it would be more difficult for the Government to get an impartial jury in St. Paul than in Danville. And then over in page 237 in paragraph (7), he pointed out to other factors which suggest the burden on Minnesota Mining would not be as great as they have suggested since a lot of this material deals with rather ancient history would not be present any serious burden on the company to have to take away from it's home office, old records which were not needed for current things.
Speaker: (Inaudible)
Daniel M. Friedman: The -- the allegations are basically misuse of patents that they use their patents -- they -- they had these critical patents and that under the threat of actual of threatened patent litigation, they coerced competitors into accepting licenses with a restricted provision.
Earl Warren: Mr. (Inaudible), would you like one minute or so just -- in response to that or -- or not?
Mr. Attorney General: I would just like to point out, if Your Honors please.
Earl Warren: Yes.
Mr. Attorney General: And I appreciate your suggestion. That the -- the first statement delayed at least a year is not supported by the record. He just -- even the Court said that, no doubt in good faith thinking that would be true. I don't question that at all.
Earl Warren: There's nothing in the record or anything?
Mr. Attorney General: No, Your Honor. Then he went on and accept -- accepted as true, denying us the presumption of innocence that a speedier trial in that was needed because of -- because of avowal of the Government that we're continuing these patent activities which are under attack. This second point, the Government's witnesses maybe inconvenienced, I've already dealt with it.
Earl Warren: Yes, you've dealt it.
Mr. Attorney General: Third point on the documents I have, and the transfer would increase the Government's expenses, my answer to that is that -- that is of no significance and as --because of the home district point and because of the facts found without contradiction to which I refer to my arguments, I think --
Byron R. White: (Inaudible)
Mr. Attorney General: Yes.
Byron R. White: (Inaudible)
Mr. Attorney General: I beg your pardon--
Byron R. White: (Inaudible)
Mr. Attorney General: Your Honor, there were two statements in the record on that and that's all. And if I'm not correct on this, I would like Mr. McGee to -- to correct me. One was that there are two letters written that deal with sales or purchases of the products involved in the indictment in the Eastern District of Illinois. Of course, there were hundreds of thousands of sales of these products of all over the United States.
Byron R. White: Including this?
Mr. Attorney General: Yes, but that I -- we --
Byron R. White: But in the record (Inaudible)
Mr. Attorney General: No question but the business we do in this district is minimal. And it -- it may give venue, as I argue to you -- to the Court.
Byron R. White: (Inaudible)
Mr. Attorney General: Well, because it is -- it is nothing com -- excuse me, I didn't mean to interrupt the Court.
Byron R. White: (Inaudible)
Mr. Attorney General: It's minimal compared to the home district to which we are -- to which we move the transfer of the case. That is where --
Byron R. White: (Voice Overlap)
Mr. Attorney General: Yes, sir, and in terms of witnesses, in terms of convenience of trial.
Byron R. White: (Inaudible)
Mr. Attorney General: We sell -- we sell tape. We sell tape all over the United States. And the -- the tape that it's in -- that we do sell all over the United States is sold in Danville as well as St.Paul, New York, Washington and everywhere else.
Byron R. White: (Inaudible)
Mr. Attorney General: I haven't the slightest idea, Your Honor. I -- I will say that I have frequently wondered why they bring suits where -- where they do. In this case, I don't know why. I have no idea why.
Byron R. White: (Inaudible)
Mr. Attorney General: Well, they won -- they won several down there and I think that maybe a reason why although I don't want to state that as -- as my view necessarily. The A&P case I might say was in Danville.
Speaker: General Motors?
Mr. Attorney General: The General Motors --
Hugo L. Black: (Inaudible)
Mr. Attorney General: Judge Lindley is not there any longer. That -- that trial was in Danville. There have been some other cases in Danville. That's the only protracted antitrust case tried in Danville so far as I know.
Speaker: (Inaudible)
Mr. Attorney General: Yes, sir, he's the only one in Danville. There are two judges in the Eastern District. Judge Jergens is in East St. Louis and Judge Platt is in Danville.
Speaker: (Inaudible)
Mr. Attorney General: Has he tried any? He has not tried any contested antitrust cases to the best of my knowledge. He has had a number of antitrust cases in which there'd been settlements.
Speaker: (Inaudible)
Mr. Attorney General: No, sir, that was tried in -- in St. Louis.
Speaker: (Inaudible)
Mr. Attorney General: Oh, yes, he's --
Speaker: (Inaudible)
Mr. Attorney General: To -- to Minnesota -- St. Paul, Minnesota which is the home district of the defendant.
Speaker: (Inaudible)
Mr. Attorney General: Four, yes, sir.
Speaker: How large is the district?
Mr. Attorney General: How large is the district?
Speaker: The whole state.
Mr. Attorney General: The whole state, yes, sir.
Byron R. White: (Inaudible)
Mr. Attorney General: They -- they hold court in various places, yes, sir. The -- they hold court, both in St. Paul and in Minneapolis and in other areas in the State.
Byron R. White: (Inaudible)
Mr. Attorney General: No, it's -- it's distributed around among the judges, the cases are and I might say to the Court --
Byron R. White: But you don't know (Inaudible)
Mr. Attorney General: Oh, no, no, no, and -- and I might -- and --and that wasn't the reason that were -- we've made a motion to transfer. No, no, we don't know and the -- and the fact is that the jury can be drawn from all over the State for any one of the areas. Although generally speaking, it's gone from the general proximity of (Inaudible)
Byron R. White: (Inaudible)
Mr. Attorney General: I -- I believe that's right, Your Honor. I believe it is. They hold court in other areas in the State and I'm not too sure about -- about that. I must say that I perhaps not given the Court exact information on that.
Speaker: (Inaudible)
Byron R. White: Oh, of course.
Speaker: (Inaudible)
Byron R. White: Oh, of course. We do have -- Mr. McGee has called my attention to the affidavit of Mr. Hunt (ph) which appears beginning on page 70 of our -- of the transcript which deals with this subject. Thank you, Your Honor.